DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Preliminary Amendment
A Preliminary Amendment was filed on December 28, 2020 replacing Fig. 5 with a new Fig. 5 that is clearer but otherwise substantially similar. No new matter has been added. The amendment is acknowledged and entered.
Specification
The disclosure is objected to because of the following informalities: Paragraph 0143 recites “systemsmay”, but should read “system may”. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 11 both recite in part a “safety index”. Yet the disclosure of the present application refers to several different safety indexes including a driver safety index, a vehicle safety index, and an environment safety index. Furthermore, the disclosure refers to an “overall safety grade” (see Fig. 6). Overall, in one reasonable interpretation, the disclosure proposes to use the three aforementioned indexes to determine an overall safety grade, which can be used by risk managers of usage-based insurance companies. This overall safety grade may provide a more accurate measurement of risk than a simply a driver’s mileage. 
The M.P.E.P. states in § 2173.03 that the specification should provide the needed guidance on the meaning of the terms (e.g. by using clearly equivalent terms) so that the meaning of the terms is readily discernable to a person of ordinary skill in the art. Yet that is not the case here. The term “safety index” does not have an obvious equivalent term in the specification. Therefore, the term lacks written description.  The examiner requests that the same terms be used in the claims as are used in the rest of the disclosure. 
For examination purposes, the term “safety index” will be broadly interpreted as any of the above three safety indexes or the overall safety grade, or any other safety-related score.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keren (US2015/0246676 A1), whose foreign priority date is September 19, 2012. 
The examiner does not see the final step of claim 1 of commanding the vehicle to automatically reduce its speed in U.S. Provisional Application No. 61/799,972 to which the present application partly claims priority to. Nor does the examiner find that step in Carver (U.S. Pat. No. 10,049,408 B2), or Carver et al. (US2019/0005588 A1). That step is found in the U.S. Provisional Application No. 6162/842,458 filed on May 2, 2019. Therefore, effectively, the filing date of the present application, claims 1-12, is May 2, 2019. Therefore, the examiner will not write a double-patenting rejection for content of claim 1 or any of its dependents since the final bullet point of that claim is new and dependent claims necessarily are narrower than their independent claim.

Regarding claim 1, Keren discloses:
A method for controlling a vehicle (see Keren, Fig. 7), the method comprising: 
receiving data regarding motion of the vehicle, the data including location data and timing information (see Fig. 7, step 640 and paragraphs 0212-0213); 
identifying a [vehicle? Conglomerate?] safety index associated with the vehicle (see Fig. 7, step 640 and paragraph 0080 for speed limit enforcing for each model of car. See also paragraphs 0087-0088 and 0092 for personal speed-limit profiles. See paragraph 0015 for driving “a particular car”.); 
identifying a first speed of the vehicle from the location data and the timing information (see Fig. 7, step 640); 
identifying that the first speed of the vehicle exceeds a speed threshold that is based on the [vehicle?] safety index (see Fig. 7, “Yes” out of step 640); and 
sending a command to the vehicle that results in an automatic speed reduction of the vehicle from the first speed to a second speed that is lower than the first speed (see Fig. 7, step 670).  

Regarding claim 2, Keren discloses the method of claim 1.
Keren further discloses:
A method further comprising 
identifying a driver safety index (see paragraphs 0036-0037), wherein 
the [vehicle?] safety index is identified [determined? Generated? As in paragraphs 0009 0037?] based at least in part on the driver safety index (see paragraphs 0036-0037).  

Regarding claim 3, Keren discloses the method of claim 2.
Keren further discloses:
A method further comprising 
receiving biological data associated with a driver of the vehicle, the biological data based on an analysis of sensor data measured by one or more sensors at the vehicle (see paragraphs 0016 and 0072.).  

Regarding claim 4, Keren discloses the method of claim 2.
Keren further discloses:
A method further comprising 
identifying that the first speed exceeds a speed limit of a roadway that the vehicle is driving on based on the location data and timing information (see Fig. 7, step 650 and paragraph 0021), wherein 
identifying [determining?] the driver safety index [antecedent in claim 2] is based on identifying that the first speed exceeds the speed limit of the roadway (see paragraph 0021 and 0086-0088).  



Regarding claim 9, Keren discloses the method of claim 1.
Keren further discloses:
A method further comprising 
identifying an environmental safety index associated with a geographical area (see paragraph 0021 for map data show a legal speed limit at a particular location. See also paragraph 0022.), 
wherein the location data indicates that the vehicle is located within the geographical area (see paragraph 0021).  

Regarding claim 11, Keren discloses the method of claim 1.
Keren further discloses:
A method wherein 
identifying the safety index associated with the vehicle is based on the data regarding motion of the vehicle (see paragraph 0222 for the system terminating when the vehicle is not moving for a preset period of time. The vehicle data is associated with the vehicle’s motion).  

Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamir et al. (US2007/0027583 A1).
Regarding claim 17, Tamir discloses:
A method for automated vehicle control, the method comprising: 
receiving a first condition of a first vehicle from a first telemetric device carried by the first vehicle (see Fig. 3, items 300-305); 
receiving a second condition of a second vehicle from a second telemetric device carried by the second vehicle, wherein the second condition is different from the first condition (see Fig. 3, items 300-305. Note that the same figure applies to multiple vehicles, as explained in paragraphs 0023 and 0084.); 
identifying a first safety score associated with the first condition (see Fig. 3, item 306); 
identifying a second safety score associated with the second condition (in the present application, see at least paragraph 0139 for if a majority of vehicle/driver combinations has their headlights on, while a minority of vehicle/driver combinations do not, the majority “may be judged to be safer”. See also paragraphs 0138 for this relating to at least a first, second, and third vehicle. Therefore, a written description rejection will not be written for this claim. With that in mind, see Tamir, Fig. 3, item 306 and paragraphs 0084); 
generating a command based on an identification that the second safety score exceeding the first safety score (see Fig. 3 and paragraphs 0092, 0081, 0085, and 0158. Tamir teaches that a driver’s behavior will be compared to other drivers. If most other drivers stop at a particular location such as a stop line, yet the first driver does not, the first vehicle is violating the norm. Therefore a warning or outright control of the vehicle will occur.); and 
transmitting the command to an electronic control system of the first vehicle that results in the first condition of the first vehicle being changed to correspond to the second condition (see paragraphs 0161, 0169, 0173, and 0190-0191 for providing a warning to the first vehicle. See paragraphs 0206-0207 for performing actual control of the vehicle in addition to a warning).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 7, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Keren in view of Edgington et al. (US2017/0057492 A1).
Regarding claim 5, Keren discloses the method of claim 1.
Yet Keren does not explicitly further teach:
A method further comprising 
receiving vehicle safety information, wherein the safety index is identified based at least in part on the vehicle safety information 
However, Edgington further teaches:
A method further comprising 
receiving vehicle safety information, wherein the safety index is identified based at least in part on the vehicle safety information (in the present application, see paragraph 0107. With that in mind, see Edgington, paragraph 0062 for determining a vehicle has an airbag; paragraph 0070 for determining if a vehicle has airbags and analyzing a vehicle’s maintenance records. See paragraph 0069 for correlating the driver profile and the specific vehicle the driver is in)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kelen, to add the additional features of receiving vehicle safety information, wherein the safety index is identified based at least in part on the vehicle safety information, as taught by Edgington. The motivation for doing so would be to add context to a driver’s behaviors, as recognized by Edgington (see paragraph 0003). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 7, Keren and Edgington teach the method of claim 5.
Yet Keren does not appear to explicitly further teach:
A method wherein 
the vehicle safety information identifies a type of the vehicle. 
However, Edgington teaches:
A method wherein 
the vehicle safety information identifies a type of the vehicle (for examination purposes, the phrase “identifies” will be interpreted as “comprises”. See Edgington, paragraph 0069 for determining characteristics of the specific vehicle the driver is in).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kelen and Edgington, to add the additional features of vehicle safety information comprising a type of the vehicle, as taught by Edgington. The motivation for doing so would be to add context to a driver’s behaviors, including of driver-independent factors, as recognized by Edgington (see paragraphs 0003 and 0069). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 8, Keren and Edgington teach the method of claim 5.
Yet Keren does not explicitly further teach:
A method further comprising 
the vehicle safety information identifies a component of the vehicle that affects safety of one or more persons in the vehicle.  
However, Edgington further teaches:
A method further comprising 
the vehicle safety information identifies a component of the vehicle that affects safety of one or more persons in the vehicle (see Edgington, paragraph 0062 for determining a vehicle has an airbag; see paragraph 0070 for determining if a vehicle has airbags)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kelen and Edgington, to add the additional features of vehicle safety information comprising a component of the vehicle that affects safety of one or more persons in the vehicle, as taught by Edgington. The motivation for doing so would be to add context to a driver’s behaviors, including of driver-independent information, as recognized by Edgington (see paragraphs 0003 and 0069). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 10, Keren teaches the method of claim 9.
Yet Keren does not explicitly further teach:
A method wherein 
the environmental safety index is associated with a weather condition affecting the geographical area (see Edgington, paragraph 0067).  
Yet Edgington teaches
A method wherein 
the environmental safety index is associated with a weather condition affecting the geographical area (see Edgington, paragraph 0067. See also paragraph 0058 for relating a raining condition to a driver’s safety.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kelen, to add the additional features of the environmental safety index being associated with a weather condition affecting the geographical area, as taught by Edgington. The motivation for doing so would be to add context to a speed limit, as recognized by Edgington (see paragraphs 0003 and 0069). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Keren in view of Edgington, in further view of Augustine et al. (U.S. Pat. No. 10,803,525 B1). 
Regarding claim 6, Keren and Edgington teach the method of claim 5.
Yet Keren and Edgington do not appear to explicitly further teach:
A method wherein 
the vehicle safety information identifies an age of the vehicle.  
However, Augustine teaches:
A method wherein 
the vehicle safety information identifies an age of the vehicle (see col. 27, lines 2-4).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kelen and Edgington, to add the additional features of receiving vehicle safety information, wherein the safety index is identified based at least in part on the vehicle safety information, as taught by Edgington. The motivation for doing so would be to accurate access driver or insurance risk, as recognized by Augustine (see col. 2, lines 3-26). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Keren in view of Meyer et al. (US2016/0125669 A1). 
Regarding claim 12, Keren teaches the method of claim 1.
Yet Keren doesn’t explicitly further teach
A method wherein 
identifying the safety index associated with the vehicle is based on information about operation of the vehicle from at least a time period from a starting point time at which an engine of the vehicle turns on to a stopping point time at which the engine of the vehicle is turned off.
However, Meyer teaches
A method wherein 
identifying the safety index associated with the vehicle is based on information about operation of the vehicle from at least a time period from a starting point time at which an engine of the vehicle turns on to a stopping point time at which the engine of the vehicle is turned off (in the present application, see paragraph 0043 for the engine on to engine off representing the entire trip. With that in mind, see Meyer, paragraph 0045).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kelen to add the additional features of identifying the safety index associated with the vehicle based on information about operation of the vehicle from at least a time period from a starting point time at which an engine of the vehicle turns on to a stopping point time at which the engine of the vehicle is turned off, as taught by Meyer. The motivation for doing so would be to perform data collection while the vehicle is running, as recognized by Meyer (see paragraph 0003 and 0045). 
This combination is especially obvious because Keren teaches logging in a driver to begin the system and using an ignition start and stop in paragraphs 0081, 0086, 0198, and 0222. Yet Meyer is used for the explicit discussion of engine on and off.
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Edgington et al. (US2017/0057492 A1) in view of Okumura et al. (U.S. Pat. No. 6,226,591 B1). 
Note that the present application claims priority to several previous applications, including: U.S. Provisional Application No. 61/979,972 filed April 15, 2014, which does not mention generating or applying an offset, as claim 13 of the present application does; and Carver et al. (US2015/0294422 A1), which is the PG Pub version of U.S. Pat. No. 10,049,408), which does not mention generating or applying an offset. Another Carver publication, Carver (US2019/0005588 A1), for which the present application is a continuation in part, does mention generating or applying an offset, as claim 13 of the present application does. Therefore, effectively, the priority date of claim 13 the present application is August 14, 2018. 
Also note that Carver (US2019/0005588 A1) was subject to a restriction. The applicant elected claims 1-13 of those claims on December 20, 2019. The most recent version of those claims, which are dated December 7, 2021, are not similar enough to the present claims to warrant a non-statutory double patenting rejection of the present claim 13. If that should change, the examiner will write such a rejection. 

Regarding claim 13, Edgington teaches:
An apparatus for controlling a vehicle, the apparatus comprising: 
a communication interface that receives data regarding motion of the vehicle, the data including location data and timing information (see Fig. 2); 
a memory (see Fig. 1, item 28); and 
a processor that executes instructions out of the memory to (see Fig. 1, item 16): 
generate a [vehicle?] safety index based on the data regarding motion of the vehicle (see paragraph 0057), 
identify a speed of the vehicle based on the location data and timing information (see paragraph 0058 and paragraph 0059, especially paragraph 0059 (iv)), 
Yet Edgington does not appear to explicitly further teach:
identify an estimated location of the vehicle based on the location data, the speed of the vehicle, and a current time, 
generate an offset based on the safety index, and 
calculate an enhanced estimated location of the vehicle by applying the offset to the estimated location of the vehicle.
However, Okumura teaches:
identify an estimated location of the vehicle based on the location data, the speed of the vehicle, and a current time (note that “location data” in the first bullet is different from “estimated location of the vehicle”. Claim 14 teaches that the “estimated location of the vehicle” is when GPS/GNSS location data is missing. With that in mind, see Okumura, col. 5, lines 5-25.), 
generate an offset based on the safety index (note that claim 15 of the present application says this offset is a distance offset, claim 16 says this is a speed offset. See Okumura col. 9, lines 62-65, col. 10, lines 1-2, 8-10, 38-46), and 
calculate an enhanced estimated location of the vehicle by applying the offset to the estimated location of the vehicle (in the present application, see paragraph 0136 for an offset potentially being a speed offset, location offset, acceleration or deceleration offset. In one broad reasonable interpretation of paragraph 0136, the idea seems to be that a system may collect “location data” of where a vehicle is at various times. But there may be time points where the location data is missing. This can occur when a vehicle is in a tunnel or a city where GPS/GNSS information is not available due to buildings. In that case, the system may identify an “estimated location of the vehicle,”  then apply an “offset” essentially based on the driver’s driving profile, in order to obtain an “enhanced estimated location of the vehicle”. For example, if a driver profile shows the driver is a sporty driver that cuts corners closely, the “enhanced estimated location of the vehicle” may incorporate that information. Ultimately, it seems, this information may be used to determine a total distance traveled by a vehicle for usage-based insurance (UBI) purposes. With that in mind, see the citations in the bullet directly above and col. 6, lines 58-63.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Edgington, to add the additional features of: identify an estimated location of the vehicle based on the location data, the speed of the vehicle, and a current time, generate an offset based on the safety index, and calculate an enhanced estimated location of the vehicle by applying the offset to the estimated location of the vehicle, as taught by Okumura. The motivation for doing so would be to accurately determine the travel distance of a vehicle, as recognized by Okumura (see col. 6, lines 15-19). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 14, Edgington and Okumura teach the apparatus of claim 13.
Yet Edgington does not appear to teach everything else in the claim. 
However, Okumura teaches:
An apparatus wherein 
execution of the instructions by the processor identifies a gap time period for which the location data is missing any location for the vehicle, the estimated location of the vehicle corresponding to a time within the gap time period (see Okumura, Fig. 8, and col. 9, lines 62-65, col. 10, lines 1-2, 8-10, 38-46), and 
calculating the estimated location of the vehicle is performed automatically in response to identifying the gap time period (see Okumura, Fig. 8, and col. 9, lines 62-65, col. 10, lines 1-2, 8-10, 38-46).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Edgington and Okumura, to add the additional features of: execution of the instructions by the processor identifies a gap time period for which the location data is missing any location for the vehicle, the estimated location of the vehicle corresponding to a time within the gap time period, and calculating the estimated location of the vehicle is performed automatically in response to identifying the gap time period, as taught by Okumura. The motivation for doing so would be to accurately determine the travel distance of a vehicle, as recognized by Okumura (see col. 6, lines 15-19). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 15, Edgington and Okumura teach the apparatus of claim 13.
Yet Edgington does not appear to teach everything else in the claim. 
However, Okumura teaches:
An apparatus wherein 
the offset is an offset distance and applying the offset to the estimated location of the vehicle includes moving the estimated location of the vehicle by the offset distance (see Okumura, Fig. 8, and col. 9, lines 62-65, col. 10, lines 1-2, 8-10, 38-46. See also col. 6, lines 15-19 and 58-63).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Edgington and Okumura, to add the additional features of: the offset is an offset distance and applying the offset to the estimated location of the vehicle includes moving the estimated location of the vehicle by the offset distance, as taught by Okumura. The motivation for doing so would be to accurately determine the travel distance of a vehicle, as recognized by Okumura (see col. 6, lines 15-19). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 16, Edgington and Okumura teach the apparatus of claim 13.
Yet Edgington does not appear to teach everything else in the claim. 
However, Okumura teaches:
An apparatus wherein 
the offset is a speed offset value and applying the offset to the estimated location of the vehicle includes recalculating the estimated location of the vehicle based on the location data, the speed of the vehicle adjusted by the speed offset value, and an updated current time (see Okumura, Fig. 8, and col. 9, lines 62-65, col. 10, lines 1-2, 8-10, 38-46. See also col. 6, lines 15-19 and 58-63).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Edgington and Okumura, to add the additional features of: the offset is a speed offset value and applying the offset to the estimated location of the vehicle includes recalculating the estimated location of the vehicle based on the location data, the speed of the vehicle adjusted by the speed offset value, and an updated current time, as taught by Okumura. The motivation for doing so would be to accurately determine the travel distance of a vehicle, as recognized by Okumura (see col. 6, lines 15-19). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tamir et al. (US2007/0027583 A1) in view of Hagyuda (JP2004280454A).
Regarding claim 18, Tamir teaches the method of claim 17.
Tamir further teaches:
A method wherein 
the first condition indicates that headlights are turned off (see paragraph 0237) and 
the second condition indicates that headlights are turned on (see paragraph 0237).
Yet Tamir does not explicitly further teach:
transmitting the command to the electronic control system of the first vehicle switches headlights of the first vehicle from off to on.  
However, Hagyuda teaches:
transmitting the command to the electronic control system of the first vehicle switches headlights of the first vehicle from off to on (see paragraph 0014 for a data collection and comparison system similar to Tamir’s. See paragraph 0029 for having headlights on or off. See paragraph 0038 for automatically changing the headlights to whatever the majority of vehicles in the vicinity are doing).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Tamir to add the additional features of: transmitting the command to the electronic control system of the first vehicle switches headlights of the first vehicle from off to on, as taught by Hagyuda. The motivation for doing so would be to provide for easier and safer driving, as recognized by Hagyuda (see paragraph 0014). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.
This combination is especially obvious because Tamir at least strongly teaches toward what Hagyuda teaches, see paragraphs 0237 and 0206-0207.

Regarding claim 19, Tamir teaches the method of claim 17.
Yet Tamir does not appear to explicitly further teach:
A method wherein 
the first condition indicates that windshield wipers are turned off and 
the second condition indicates that windshield wipers are turned on, and 
transmitting the command to the electronic control system of the first vehicle switches windshield wipers of the first vehicle from off to on.  
However, Hagyuda teaches:
A method wherein 
the first condition indicates that windshield wipers are turned off (see paragraph 0032 and 0035) and 
the second condition indicates that windshield wipers are turned on (see paragraph 0032 and 0035), and 
transmitting the command to the electronic control system of the first vehicle switches windshield wipers of the first vehicle from off to on (see paragraph 0038).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Tamir and Hagyuda to add the additional features of: a method wherein the first condition indicates that windshield wipers are turned off and the second condition indicates that windshield wipers are turned on, and transmitting the command to the electronic control system of the first vehicle switches windshield wipers of the first vehicle from off to on, as taught by Hagyuda. The motivation for doing so would be to provide for easier and safer driving, as recognized by Hagyuda (see paragraph 0014). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 20, Tamir teaches the method of claim 17.
Yet Tamir does not appear to explicitly further teach:
A method wherein 
the first condition indicates that automated driving assistance is turned off and 
the second condition indicates that automated driving assistance is turned on, and 
transmitting the command to the electronic control system of the first vehicle switches automated driving assistance of the first vehicle from off to on.
However, Hagyuda teaches:
A method wherein 
the first condition indicates that automated driving assistance is turned off (see paragraph 0032 and 0035. Wipers are automated driving assistance. If the applicant wishes to further describe the type of automated driving assistance being claimed, that may be beneficial to advancing prosecution.) and 
the second condition indicates that automated driving assistance is turned on (see paragraph 0032 and 0035), and 
transmitting the command to the electronic control system of the first vehicle switches automated driving assistance of the first vehicle from off to on (see paragraph 0038).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Tamir and Hagyuda to add the additional features of: a method wherein the first condition indicates that automated driving assistance is turned off and the second condition indicates that automated driving assistance is turned on, and transmitting the command to the electronic control system of the first vehicle switches automated driving assistance of the first vehicle from off to on, as taught by Hagyuda. The motivation for doing so would be to provide for easier and safer driving, as recognized by Hagyuda (see paragraph 0014). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Asada et al. (US2016/0155277 A1) teaches interpolating missing GPS points for a vehicle due to missing or poor GNSS reception. 
Kim (US2019/0289446 A1) teaches in at least paragraph 0101 that when GPS data is unavailable, such as in a “shade section” such as a tunnel, the system can interpolate adjacent points to estimate mileage. 
Hubbard et al (U.S. Pat. No. RE47,986 E) teaches a system and method for evaluating vehicle and operator performance. 
Hubbard et al. (U.S. Pat. No. 10,029,685 B1). Filed Feb.24, 2017, teaches changing a speed of a vehicle X feet before a speed limit change. 
Yano (US2011/0025483 A1) teaches at least a system for correcting distance data. 
Otake (US2015/0279212 A1) teaches at least a system for estimating a stopping position of a vehicle based on the behavior of other vehicles.
Fields (U.S. Pat. No. 10,266,180) teaches driving assist system that will cancel the assist if the occupant wants to, but only in some cases. In other cases, the system will not give the driver control of the vehicle even if the driver wants it. This latter scenario occurs in especially dangerous situations. This, in fact, teaches away from the instant application, which makes it easier for the driver to intervene the more dangerous the driving situation becomes. 
Yang et al. (US2019/0318620 A1) teaches at least automatically limiting the speed of the vehicle to the speed limit.
Ferguson et al. (WO2019/023589 A1) determining if the vehicle is operating above the speed limit and initiating a remedial action responsive to the vehicle operating above the speed limit
Collins (US2012/0101855 A1) teaches reducing insurance rates when not speeding.
Steinberg (US2014/0046701 A1). Steinberg teaches a system that collects lots of data on road segments such as ramps, straight roads, etc., as well as velocity and acceleration data, and storing this data in a storage unit 60. Paragraph 0038 teaches comparing the mileage measured by GPS with the mileage in the storage unit 60 measured by the vehicle’s computer. This comparison is done, according to paragraph 0008, to make sure users should get discounts under a usage-based insurance (UBI) that provides discounts to insurance rates for low-mileage drivers. However, Steinberg does not teach, as the present claim does, determining the second mileage “based on a sum of the maximum allowable driving distances within the first sub-time periods”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        

/DONALD J WALLACE/Primary Examiner, Art Unit 3665